        Case 13-13976                  Doc 50         Filed 11/14/18 Entered 11/14/18 14:59:26                    Desc 13 Disch.
                                                       MSH AC DB only Page 1 of 2
Information to identify the case:
Debtor 1                Kelvin Keith                                                  Social Security number or ITIN   xxx−xx−6029

                        First Name   Middle Name   Last Name                          EIN     _ _−_ _ _ _ _ _ _

Debtor 2                                                                              Social Security number or ITIN _ _ _ _
(Spouse, if filing)     First Name   Middle Name   Last Name
                                                                                      EIN     _ _−_ _ _ _ _ _ _

United States Bankruptcy Court District of Massachusetts

Case number: 13−13976




Order of Discharge                                                                                                                    12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

                                       Kelvin Keith

The Chapter 13 Trustee's Report and Account and the Notice of Final Cure Payment pursuant to Federal
Rule of Bankruptcy Procedure 3002.1(f) having been filed, if applicable, sufficient notice having been
provided, no objections having been timely filed or any such objection(s) having been overruled, and the
Motion for Entry of Discharge having been allowed:

the Court FINDS AND RULES that:

        1. the debtor(s) is (are) entitled to a discharge pursuant to 11 U.S.C. §1328(a);
        2. all allowed claims have been fully paid in accordance with the provisions of the confirmed plan; and
        3. with respect to any claims secured by a security interest in the debtor's principal residence, any
           prepetition or postpetition defaults have been cured and such claims are in all respect current, with
           no escrow balance, late charges, costs, or attorney's fees owing, except to the extent that (i) the
           secured claim is not treated at all in the plan, (ii) the debtor has admitted, or is deemed to have
           admitted otherwise by his and/or her failure to seek a determination pursuant to Fed. R. Bankr. P.
           3002.1(h), that he and/or she is not current with respect to the postpetition obligation, or (iii) the
           Court has determined otherwise in accordance with Fed. R. Bankr. P. 3002.1(h).


Accordingly, it is ORDERED, pursuant to 11 U.S.C. §§ 1328(a) and 105(a) and Massachusetts Local
Bankruptcy Rule 13−22, that:


        1. the debtor(s) is (are) granted a discharge under 11 U.S.C. § 1328(a);
        2. creditors who held secured claims which were fully paid pursuant to the provisions of the confirmed
           plan shall execute and deliver to the debtor(s) a release or other discharge certificate suitable for
           recording; and
        3. creditors who hold secured claims which continue beyond the term of the plan shall take no action
           inconsistent with the findings and rulings made above.

             11/14/18                                                         By the court:          Melvin S. Hoffman
                                                                                                     United States Bankruptcy Judge




                                                                                            For more information, see page 2 >




Form 318W                                                      Chapter 13 Discharge                                      page 1
     Case 13-13976           Doc 50        Filed 11/14/18 Entered 11/14/18 14:59:26          Desc 13 Disch.
                                            MSH AC DB only Page 2 of 2


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This court grants a discharge to the person named                Collection of Discharged Debts Prohibited
as the debtor after the debtor has completed all
payments under the chapter 13 plan. This order                   The discharge prohibits any attempt to collect
does not dismiss the case.                                       from the debtor a debt that has been discharged.
                                                                 For example, a creditor is not permitted to
Debts that Are Discharged                                        contact a debtor by mail, phone, or otherwise, to
                                                                 file or continue a lawsuit, to attach wages or
The chapter 13 discharge order eliminates a                      other property, or to take any other action to
debtor's legal obligation to pay a debt that is                  collect a discharged debt from the debtor.
discharged. Most, but not all, types of debts are
discharged if the debt is provided for by the                    [ In a case involving community property: There
chapter 13 plan or is disallowed by the court                    are also special rules that protect certain
pursuant to section 502 of the Bankruptcy Code.                  community property owned by the debtor's
                                                                 spouse, even if that spouse did not file a
Debts that Are Not Discharged                                    bankruptcy case.]
Some of the common types of debts which are not                  A creditor who violates this order can be
discharged in a chapter 13 bankruptcy case are:                  required to pay damages and attorney's fees to
     ♦ Debts that are domestic support obligations;
                                                                 the debtor. However, a creditor may have the
                                                                 right to enforce a valid lien, such as a mortgage
                                                                 or security interest, against the debtor's property
     ♦ Debts for most student loans;                             after the bankruptcy, if that lien was not avoided
                                                                 or eliminated in the bankruptcy case. Also, a
                                                                 debtor may voluntarily pay any debt that has
     ♦ Debts for most fines, penalties, forfeitures, or          been discharged.
       criminal restitution obligations;
                                                                 In addition, this discharge does not stop
     ♦ Debts for personal injuries or death caused by            creditors from collecting from anyone else who is
       debtor's operation of a motor vehicle, vessel, or         also liable on the debt, such as an insurance
       aircraft while intoxicated;                               company or a person who cosigned or
                                                                 guaranteed a loan.
     ♦ Debts for restitution, or damages, awarded in a civil
       action against the debtor as a result of malicious or
       willful injury by the debtor that caused personal         This information is only a general summary of a
       injury to an individual or the death of an individual;    chapter 13 discharge; some exceptions exist.
                                                                 Because the law is complicated, you should consult
                                                                 an attorney to determine the exact effect of the
                                                                 discharge in this case.
     ♦ Debts provided for under § 1322(b)(5) of the
       Bankruptcy Code and on which the last payment is
       due after the date on which the final payment under
       the plan was due;


     ♦ Debts for certain consumer purchases made after
       the bankruptcy case was filed if prior approval by
       the trustee of the debtor's incurring the debt was
       practicable but was not obtained; and


     ♦ Debts for certain taxes to the extent not paid in full
       under the plan; and


     ♦ Some debts which the debtors did not properly list.




Form 318W                                           Chapter 13 Discharge                          page 2
